OPINION
ON APPELLANT’S MOTION „ FOR REHEARING
ONION, Presiding Judge.
Our opinion on original submission is withdrawn and the following is substituted in lieu thereof.
The appellant appeals from a robbery by assault conviction. The punishment was assessed by the jury at twenty (20) years. The offense was shown to have occurred on *565March 18, 1973. The indictment was presented on April 12, 1973.
On rehearing it is called to our attention that the indictment in the instant cause contains the same fundamental defect as that found in Lucero v. State, 502 S.W.2d 128 (Tex.Cr.App.1973), in that it fails to allege “to whom the property allegedly taken belonged.” See also Bouie v. State, 528 S.W.2d 587 (Tex.Cr.App.1975); French v. State, 531 S.W.2d 613 (Tex.Cr.App.1975); Arline v. State, 529 S.W.2d 73 (Tex.Cr.App.1975); Ainsworth v. State, 531 S.W.2d 613 (Tex.Cr.App.1975); Batro v. State, 531 S.W.2d 614 (Tex.Cr.App.1975).
The appellant’s motion is granted, the order of affirmance is withdrawn, and the judgment is reversed and the cause remanded.